Citation Nr: 1450862	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-34 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to May 1, 2013 (other than during a period of temporary total disability from July 3, 2009 to April 30, 2013), and in excess of 70 percent from, May 1, 2013, forward, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 2000 to August 2001 and from January 2004 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran was scheduled for a hearing before a member of the Board in June 2009.   He failed to appear at the hearing, did not request postponement, and has not shown good cause for failure to appear.  Hence, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d)(2013).

In August 2009, the RO granted a temporary 100 percent rating for the Veteran's PTSD based on his hospitalization of over twenty-one days.  The rating was effective July 3, 2009. 

In June 2012, the Board remanded the Veteran's claim to obtain VA treatment records, including records from the Vet Center, and, if needed, conduct a VA examination.  A review of the records show VA and Vet Center treatment records have been associated with the claims file, and a VA PTSD examination was conducted in July 2012.  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After completing development, the RO adjudicated the claim again, decreasing the Veteran's temporary 100 percent rating for PTSD to 70 percent, effective May 1, 2013.  Despite the grant of a higher rating following termination of the temporary total rating, the Veteran has not been awarded the highest possible evaluation, and his claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
 
The Board notes that additional medical evidence consisting of a VA medical examination was submitted after the most recent readjudication of this claim, and no waiver from the Veteran was received.  However, this evidence has been used to grant a 100 percent rating, effective prior to the date of the examination.  The Board notes that the examination could not be used as the basis for a 100 percent rating during the first appeal period at this case.  Therefore, the Board finds that a waiver is not required to proceed with adjudication of the Veteran's claim, as the fullest benefit possible is being granted in the instant decision.  See 38 C.F.R. § 20.1304.

The issue of entitlement to a temporary total rating for a service-connected disability requiring hospital treatment or observation has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically,  the record contains a status change form from the Lyons VA Medical Center indicating that the Veteran had been receiving in-patient care for more than 21 days, with an admission date of April 23, 2009.  VA records show a discharge date of May 26, 2009.  As the Board does not have jurisdiction over the claim, it is referred to the AOJ for appropriate action.

Finally, consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDINGS OF FACT

1.  Prior to May 1, 2013 (other than during a period of temporary total disability from July 3, 2009 to April 30, 2013), the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, suspiciousness, sleep impairment, mild memory loss, disturbances in motivation and mood, and difficulty in establishing and maintain effective work and social relationships.  Occupational and social impairment with deficiencies in most areas or total occupational and social impairment were not shown.

2.  From May 1, 2013, forward, the Veteran's PTSD was manifested by total occupation and social impairment due to such symptoms as near-continuous panic attacks, impaired impulse control, inability to establish and maintain effective relationships, and intermittent inability to perform activities of daily living (including maintenance of personal hygiene). 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, for the Veteran's PTSD have been met prior to May 1, 2013 (other than during a period of temporary total disability from July 3, 2009 to April 30, 2013).   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating of 100 percent for the Veteran's PTSD have been met from May 1, 2013, forward.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an initial increased rating for his PTSD, which has been assigned a 30 percent rating from January 5, 2005; a 100 percent rating from July 3, 2009 to April 30, 2013; and a 70 percent rating from May 1, 2013.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).  Pursuant to the rating criteria, PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

A 30 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Moreover, the list of symptoms under the rating criteria is meant to be examples of the symptoms that would warrant the evaluation, but they are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

In assessing the evidence of record, it is also important to note that the Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

First, the Board finds that a 50 percent rating, but no higher, is warranted for the Veteran's PTSD prior to May 1, 2013 (other than during a period of temporary total disability from July 3, 2009 to April 30, 2013).  

In January 2005 VA records, the Veteran reported sleep impairment and increased anxiety.  He denied any suicidal or homicidal ideation.  

Subsequent Vet Center treatment records from 2005 show the Veteran reported nightmares and angry outbursts.  He also reported feelings of depression.  The Veteran indicated he had some difficulty at work because he "looks so young."  Nevertheless, he was promoted to corporal.  He also reported assisting with Toys for Tots efforts at work.  The psychologist noted the Veteran had no problems with communication or concentration.  

In 2006 Vet Center records, the Veteran reported the same symptoms he experienced in 2005.  He was also consistently described as neat, well groomed, and oriented.  In terms of social functioning, he reported visiting friends on vacation and getting along well with his girlfriend.  However, the Veteran also reported increased difficulty with authority figures at work.  The Veteran was still working on advancing his career, though, hoping to become a chief.  

In June 2006, the Veteran was afforded a VA PTSD examination.  He described sleep impairment, nightmares, flashbacks, hypervigilance, anxiety, angry outbursts, and impulsiveness.  He also identified concentration and memory problems.  Although the examiner identified the Veteran's isolating behavior, he also noted that the Veteran had contact with his parents, sister, uncle, and aunt.  The Veteran's leisure activities included traveling and fixing computers.  Moreover, the examiner stated that the Veteran was able to work as a firefighter without missing any time from work.  

The Veteran appeared casually dressed, and his affect was appropriate.  He was oriented to person, place, and time.  Speech was normal.  Thought process and content were normal.  Insight and judgment were fair.  The Veteran again denied suicidal or homicidal ideation.  The examiner assigned a GAF score of 50 to the Veteran but described his symptoms as moderate.  

In 2007 Vet Center records, the Veteran reported increased isolating behavior and angry outbursts.  He continued to experience nightmares.  He reported ending his relationship with his girlfriend, but he stated that he was getting more support from family members.  Again, he was consistently described as neat, well-groomed and oriented.  There were no problems with communication or concentration; suicidal or homicidal ideation was absent.  

July 2007 treatment notes from the Jersey City VA Medical Center (VAMC) noted the Veteran had no gross thought disorder or cognitive deficit.  He was not suicidal or homicidal.  He reported symptoms such as crying spells, depression, sleep impairment, hypervigilance, anxiety, angry outbursts, and disturbances in mood.  His speech was spontaneous, coherent, and relevant.  His memory, affect, insight, and judgment were fair.  There was no finding of hallucinations, delusions, suicidal ideation, or homicidal ideation.  He was assigned a GAF score of 55.  

In July 2007, the Veteran was afforded a VA PTSD examination.  Although the Veteran did not report problems at work, he continued to reflect isolating behavior.  The examiner described his symptoms as moderate and assigned a GAF score of 50.

The Veteran's affect was appropriate.  His speech, perceptual ability, thought process, thought content, insight, and judgment were normal.  He had no suicidal or homicidal ideation.  The Veteran's impulse control was fair, and his mood was neutral.  

Also in 2007, the Veteran provided a statement in support of his claim.  In terms of social functioning, the Veteran reported friendships, but indicated that he had difficulty trusting others.  He explained that he often lies to his friends and refrains from sharing things about himself.  He stated that his relationship with his girlfriend changed when he returned from Iraq.  He began having difficulty trusting her and that they ended the relationship and reconciled six or seven times over the previous two years.  He stated he had difficulty with physical intimacy as well.  In terms of occupational functioning, the Veteran stated his symptoms impacted his work, noting that he had been late for work or reported unshaven due to his sleep impairment.  He indicated that when he was sleeping one night a box fell by his bunk.  He jumped out of bed and screamed, waking his fellow firefighters.  He also stated that he asked for a transfer from the firehouse he was assigned when he first returned from active duty because it was located in a neighborhood with a "high Middle Eastern Muslim population."  He indicated that he knows "it's stupid," but when he occasionally sees Muslim families, he will look for a rifle or suicide vest.  Regarding specific symptoms, the Veteran reported isolation and hypervigilance. 

The Veteran's girlfriend submitted a statement in 2007, asserting that the Veteran returned from active duty exhibiting paranoia, nervousness, and anxiety.  She stated that both the emotional and physical aspects of the relationship had suffered.  She also indicated that the Veteran's nervousness increased in social situations, such as family gatherings. 
July 2008 VA records show the Veteran's medications were changed to manage depression symptoms.  He was assigned a GAF score of 70.  

However, Vet Center treatments from 2008, containing notes from his individual counseling, show that the Veteran reported deteriorating relationships with friends and substance abuse.  He discussed observing several deaths while working as a firefighter, which increased his feelings of depression.  Communication and concentration problems remained absent, and the Veteran continued to be oriented and well-groomed.  

As noted, on April 23, 2009, the Veteran was admitted to a PTSD residential program.  He was discharged on May 26, 2009.  His GAF score was 43.

The Board also notes that the Veteran submitted an application for a total disability rating based on individual unemployability (TDIU), indicating that he was unable to work since October 1, 2009 due to his PTSD symptoms.  His employer, the New Jersey Fire Department, completed a VA Form 21-4192 certifying the Veteran last worked on October 1, 2009.

In sum, the evidence shows the Veteran's PTSD manifested in occupational and social impairment with reduced reliability and productivity, warranting a 50 percent rating, but no higher, prior to May 1, 2013 (other than during a period of temporary total disability from July 3, 2009 to April 30, 2013).  

Prior to May 1, 2013, the evidence shows that the Veteran had difficulty maintaining social relationships and that his work performance was impaired due to his chronic sleep disturbance.  However, the Veteran was able to maintain his employment as a firefighter until 2010.  Indeed, prior to May 1, 2013, the Veteran only reported occasional problems with supervisors.  He consistently asserted that he was working for and obtained promotions at work.  Moreover, his GAF scores were 43, 50, 55,  and 70.  Therefore, most of his scores are indicative of moderate symptoms.   

The evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking; or mood or total occupational and social impairment.  Aside from angry outbursts, the Veteran did not exhibit any of the symptoms contemplated in a 70 percent rating.  Indeed, the Veteran did not report an inability to maintain relationships, but only identified difficulty in maintaining such relationships.  He was consistently described as alert, oriented, and appropriately dressed.  Furthermore, his speech, judgment, and thought process were normal upon examination.  Vet Center records repeatedly note the Veteran had no problems with communication or concentration.

The evidence also does not show total occupational and social impairment prior to May 1, 2013 (other than during a period of temporary total disability from July 3, 2009 to April 30, 2013).  Again, the Veteran reported being late for work due to his sleep problems, but the evidence shows that he consistently maintained employment as a firefighter until October 1, 2009.  Indeed, the Veteran succeeded in obtaining promotions within the department.  Moreover, the Veteran did not exhibit any of the symptoms listed in a 100 percent rating.  To the contrary, the Veteran demonstrated proper hygiene, and VA examiners noted there was no finding of delusions or hallucinations.  The Veteran repeatedly denied suicidal or homicidal ideation throughout the evidence of record. 

However, from May 1, 2013, forward, a 100 percent rating is warranted for the Veteran's PTSD.  As noted, the Veteran last worked as a firefighter in October 2009.  In April 2014, the Veteran was afforded another VA PTSD examination based on his report of worsening symptomatology.

The examiner concluded that the Veteran "has been unable to work due to the increase in his PTSD symptoms and this is not likely to change in the near future."  The Veteran was assigned a GAF score of 45.  His symptoms included depressed mood; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; impairment of short-term and long-term memory; disturbances in motivation and mood; difficulty in establishing and maintain effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; an inability to establish and maintain effective relationships; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

Therefore, the Board finds that a rating of 50 percent, but no higher, is warranted for the Veteran's PTSD prior to May 1, 2013 (other than during a period of temporary total disability from July 3, 2009 to April 30, 2013).  A rating of 100 percent is warranted thereafter.  However, there is no basis for further staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 9411; Gilbert, 1 Vet. App. at 49.  After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's PTSD.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  

The Veteran's symptoms included depressed mood; sleep impairment suspiciousness; memory problems; disturbances of motivation and mood; difficulty in or an inability to establish and maintain effective work and social relationships; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; difficulty adapting to stressful situations; and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  All of these symptoms are contemplated in Diagnostic Code 9411.  Although the Veteran's reported crying spells and distrust of others are not specifically listed as symptoms in Diagnostic Code 9411, the levels of occupational and social impairment are explicitly part of the schedular rating criteria under Diagnostic Code 9411, which also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App. at 442; see also 38 C.F.R. § 4.21.  The Board has also considered the Veteran's GAF scores, which were consistently indicative of  moderate symptomatology and occasional serious impairment.  Indeed, GAF scores are incorporated through the DSM-IV as part of the schedular rating criteria as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  

Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by January 2006 and July 2006  letters to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records (including Vet Center records), statements in support of the claim by the Veteran and his representative, other lay statements, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  The Board finds the examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  The Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).
ORDER

Entitlement to a rating of 50 percent, but no higher, for the Veteran's PTSD prior to May 1, 2013 (other than during a period of temporary total disability from July 3, 2009 to April 30, 2013), is granted.

Entitlement to a rating of 100 percent for the Veteran's PTSD from May 1, 2013, forward, is granted.



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


